          Case 1:19-cv-00163-RAL Document 19 Filed 05/21/20 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      ALBERT GINGERICH,                                         )   Case No. l:19-cv-163 Erie
                                                                )
                     Petitioner                                 )
                                                                )   RICHARD A. LANZILLO
                v.                                              )   UNITED STATES MAGISTRATE JUDGE
                                                                )
     ERIC TICE,                                                 )
                                                                )   OPINION AND ORDER ON RESPONDENT'S
                     Respondent                                 )   MOTION TO DISMISS [ECF No. 10]
                                                                )


      I. Introduction

           Petitioner Albert Gingerich, an inmate incarcerated at the State Correctional Institution at

Somerset (SCI-Somerset), initiated this action on June 3, 2019, by filing a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective

Death Penalty Act of 1996 ("AEDPA"). ECF No. 1. Petitioner is Ghallenging the judgment of

sentenced imposed upon him by the Court of Common Pleas of Crawford County on

November 6, 2015, at CP-20-CR-0000164-2015. ECF No. 10-6. Petitioner raises the following

four grounds for relief:

           1. Ineffective assistance of counsel (IAC) based on trial counsel's failure to conduct an
              adequate pre-trial investigation;

           2. IAC based on trial counsel's failure to present evidence of Petitioner's mental
              retardation at sentencing;

           3. Petitioner's guilty plea was coerced by Mennonite church authorities; and

           4. IAC based on trial counsel's failure to conduct an adequate pre-trial investigation. 1

Id.



1
    Grounds one and four appear to be substantively identical.


                                                            1
Case 1:19-cv-00163-RAL Document 19 Filed 05/21/20 Page 2 of 5
Case 1:19-cv-00163-RAL Document 19 Filed 05/21/20 Page 3 of 5
Case 1:19-cv-00163-RAL Document 19 Filed 05/21/20 Page 4 of 5
Case 1:19-cv-00163-RAL Document 19 Filed 05/21/20 Page 5 of 5
